ADAMS, Circuit Judge,
dissenting:
Had I been a member of the panel that was presented with the question whether to *867grant a certificate under section 1292(b), I might have voted against entertaining an interlocutory appeal. This is so because I believe that the position of this Court has been one of reticence in reviewing district court orders certifying suits as class actions, at least in the absence of an intertwined controlling legal issue.1
However, this case is now before us in a markedly different posture.2 Permission to appeal was in fact granted, a significant amount of time has elapsed since certification,3 substantial efforts have been expended in proceedings before this Court, and it now appears that a serious and controlling legal question has emerged with respect to the issue of separate juries to try the liability and damage phases. Given these factors, it would seem to me to be improper to vacate, summarily, the grant of permission to appeal. Consequently, I believe that the Court should proceed to a consideration of the substantive points that have been tendered.
With respect to the first of appellants’ contentions, the decision of the trial judge to certify this case as a class action, in my judgment, would not appear to be, at least on the facts available at this time, an abuse of discretion. However, I believe that it would have been preferable if he had undertaken the species of detailed analysis recommended by Judge Van Dusen.4
The thrust of the appellants’ claim that the order of the district judge should be reversed appears to be that the suit is unmanageable as a class action. Yet, a district judge is ordinarily in a better position to determine whether class action treatment is appropriate on grounds of manageability, and his conclusion in that regard should not be disturbed in the absence of compelling circumstances. It is true that the contemplated class of 300,000 is an admittedly large one, but other cases have approved classes of comparable numbers. Moreover, the size of the class does not appear to make the substantive issues, at least in the liability stage of the case, intractable. This would seem to be so because the central contention of the class representatives, so far as the merits of the controversy are concerned, is that the two principal defendants entered into a single conspiracy with their dealers to fix the cost of repairs.
As to the jury issue, I am in accord with Judge Gibbons that review of this problem would not, in the context of the case at hand, constitute an advisory opinion.5 The *868trial judge did not speculate about using the device of a bifurcated trial and separate juries. Instead, a fair reading of the district judge’s opinion indicates that the assumed propriety of that mechanism appears to have been one of the prime predicates of his decision to certify the case as a class action,6 at least in the first instance. Inasmuch as the trial judge’s determination turned in large measure on the plan to use separate juries, I believe that this Court should decide this issue.
Since the majority has chosen not to confront the jury problem, I do not believe that it would be appropriate, at least as this time, to set forth my views on the constitutionality of the separate jury procedure proposed by the district judge. Under the disposition of the appeal made today, it may well be that we will have to face this issue in the future. At that juncture, there will be ample opportunity to resolve definitively this difficult and important question, in light of the precise factual matrix in which the matter will then arise. The thorny problems of waiver and the possible designation of a master will by that time have been stripped away, and a direct encounter with the issues in a more pristine form will be possible.7
Circuit Judge ROSENN joins in this opinion.

. See, e. g., Kramer v. Scientific Control Corp., 534 F.2d 1085, 1087 (3d Cir. 1976); Ungar v. Dunkin' Donuts of America, Inc., 531 F.2d 1211, 1213 (3d Cir.), cert. denied, 429 U.S. 823, 97 S.Ct. 74, 50 L.Ed.2d 84 (1976); Katz v. Carte Blanche Corp., 496 F.2d 747, 756 (3d Cir.) (en banc), cert. denied, 419 U.S. 885, 95 S.Ct. 152, 42 L.Ed.2d 125 (1974).


. I thus agree with Chief Judge Seitz that “there is an important distinction between the function of the panel passing on the original request to allow an appeal under § 1292(b) and the panel which thereafter considers an appeal which has been allowed.” Concurring opinion at 865.


. The certificate by the district court was granted on August 7, 1975.


. In Interpace Corp. v. City of Philadelphia, 438 F.2d 401, 404-07 (3d Cir. 1971) (dissenting opinion), I suggested that a district court should be required to make findings of fact as a pre-condition to the determination of a Rule 23 certification motion. Although the Interpace court held that such findings need not be made, that opinion does not bar such a procedure. And I remain convinced that it is the better practice for a district court to render findings of fact in ruling on class certification motions. This would seem especially so in a dispute as sizeable and vexing as the present case appears to be.


. Rather than presenting a request for an advisory opinion, the jury issue poses a present, live controversy: The defendants claim that the class is not manageable because the class action procedure would deprive them of their right to a jury trial as prescribed by the Constitutiom Plaintiffs contend that the class action is manageable, since class treatment will not trench on the constitutional right to a jury trial in view of the interpretation of that clause by the Supreme Court in Gasoline Products Co. v. Champlin Refining Co., 283 U.S. 494, 51 S.Ct. 513, 75 L.Ed. 1188 (1931). This, then is a “controversy of sufficient concreteness” to *868warrant adjudication. McCahill v. Borough of Fox Chapel, 438 F.2d 213, 217 (3d Cir. 1971). And the parties appealing would appear to be “ adversely affected” by a decision that a bifurcated trial may take place and separate juries used, as the trial court contemplates. Sierra Club v. Morton, 405 U.S. 727, 740, 92 S.Ct. 1361, 31 L.Ed.2d 636 (1972).


. See App. 159a, where the trial judge stated, “The most appropriate way to proceed in this case is to bifurcate the issues of damages and liability.”
The latter portion of the district judge’s opinion arguably does contain some indication that he might contemplate decertifying the case if the proposed procedure proved too unwieldy. But it would appear that use of the bifurcation device, with separate jury trials, was the linchpin of the trial judge’s strategy for conducting the litigation as a class action.


. Moreover, the Supreme Court has admonished that we should not decide constitutional issues when it is not essential to do so. See, e. g., Hagans v. Lavine, 415 U.S. 528, 543, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974); Alma Motor Co. v. Timken-Detroit Axle Co., 329 U.S. 129, 136—37, 67 S.Ct. 231, 91 L.Ed. 128 (1946). See also Allen v. Aytch, 535 F.2d 817, 819-20 (3d Cir. 1976).